Citation Nr: 1606995	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-19 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to June 1991, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  Jurisdiction lies with the RO in Phoenix, Arizona.

In an August 2014 statement, the Veteran withdrew his request for a Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran stated that he desired a hearing before a Decision Review Officer (DRO).  See March 2014 Statement of Veteran.  To date, he has not been scheduled for a DRO hearing.  This must be accomplished on remand.  38 U.S.C.A. § 7107(b); 38 C.F.R. §§ 3.103(c), 20.700 (2015).

Second, the Veteran has stated that his urologist believes that the Veteran's bladder cancer is related to his exposure to Agent Orange during service.  See March 2012 Statement of Veteran; May 2014 Substantive Appeal.  The Veteran is competent to report such.  Given those statements, a VA examination is required to determine the nature and etiology of the Veteran's bladder cancer.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the Veteran's argument that exposure to either Agent Orange or diesel fuel caused his bladder cancer, both theories should be explored by the VA examiner.  See May 2014 Substantive Appeal.  The Veteran was an aircraft crewman and pilot in service and his claimed exposure to aircraft and diesel fuel is credible.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a DRO hearing at the RO. The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record, with a copy to his representative. Any necessary development following the hearing should be accomplished.

2. After obtaining any necessary contact information and necessary authorization, request the Veteran's treatment records from his urologist, including any medical opinion regarding the etiology of the Veteran's bladder cancer.  All records obtained should be associated with the claims file.  

3. Schedule the Veteran for a VA examination to determine the nature and etiology of bladder cancer. The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

The examiner should respond to the following:

Is it at least as likely as not that (50 percent probability or greater) that bladder cancer is related to service, to include the Veteran's exposure to Agent Orange and/or (diesel) fuel?

A comprehensive rationale must be provided for the opinion rendered. 

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

4. Thereafter, the RO should readjudicate the claim on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

